DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-13, 19, 21, and 23-28 have been cancelled.  Claims 3, 14, 20, and 22 have been withdrawn.  Claims 1 and 2 have been amended.
Claims 1, 2, 4, 5, and 15-18 are under examination.

The rejection of claims 1, 2, 4, 5, and 15-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to delete the alternative embodiments from the claims.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (Cancer Immunol. Immunother., 2013, 62: 1453-1461), in view of each Pissara et al. (Cancer Immunol. Immunother., 1999, 48: 39-46), Fang et al. (OncoImmunology, 2014, 3: 1-12), and Sittig et al. (OncoImmunology, 2013, 2: 1-10).
Sherwood et al. teach providing tumor and non-tumor samples from a cancer patient, extracting the genomic DNA from each sample, amplifying and high-throughput sequencing of the TCRB CDR3 region, and determining the number and frequency of the TCR clones in the tumor and non-tumor samples, wherein the TCRB repertoires in tumor infiltrating lymphocytes (TILs) and the non-tumor tissue overlap by about 5% suggesting distinct repertoires between tumor and non-tumor tissue;  Sherwood et al. teach that the immune response to the tumor is unique and separate from the standard immune repertoire of the non-tumoral tissue (claims 1 and 15) (see p. 1455-1456; p. 1457, column 1, second paragraph; paragraph bridging p. 1458 and 1459; p. 1459, column 2, first full paragraph; p. 1460, column 1).  
Sherwood et al. do not specifically teach aligning and grouping into clonotypes (claim 1).  Fang et al. teach using next-generation sequencing (NGS) for high-throughput sequencing of the TCRB CDR3 region, wherein NGS entails aligning the TCR-encoding nucleic acids, grouping the TCR-encoding nucleic acids into clonotypes, determining the number of TCR-encoding nucleic acids associated with each clonotype, and selecting the 5 or 10 most frequent CDR3 clonotypes (see Abstract; p. 2 through p. 4 column 1; p. 5; p. 11, column 1, third full paragraph).  Since Pissara et al. teach the tumor-specific T-cells are characterized by the existence of clonally amplified TCRs present at high frequencies (see p. 39; p. 45, column 1, last paragraph), one of skill in the art would have found obvious to select the TCR-encoding nucleic acid of one of the 5 most frequent clonotypes and isolate the cells expressing this selected TCR-encoding nucleic acid with the reasonable expectation that doing so would result in obtaining tumor-specific T-cells suitable to be used in adoptive immunotherapy.  Furthermore, since Sherwood et al. teach that the immune response to the tumor is unique and separate from the standard immune repertoire of the non-tumoral tissue, one of skill in the art would have also found obvious to apply the same strategy to the control non-tumor sample of Sherwood et al. and compare the obtained data to the tumor sample data, to achieve the predictable result of identifying the tumor-specific clonotypes based on the clonotypes being (1) among the 5 most frequent clonotypes in the tumor sample and (2) present at very low frequency/absent from the non-tumor sample (i.e., where the ratio between the frequency in the tumor sample to the frequency in the non-tumor sample is greater than 5) (claim 1).  
Sherwood et al., Fang et al., and Pissara et al. do not teach selecting the tumor-reactive T-cell clonotypes from blood (claim 1).  Sittig et al. teach comparing clonotypes between tumor-specific T-cells and PBMCs isolated from the patient’s blood to determine circulating tumor-specific T-cells (see Abstract; p. 3, column 2, last paragraph; p. 4, column 2, first and second full paragraphs).  Thus, applying the method of Sherwood et al., Fang et al., and Pissara et al. to blood samples would have been obvious to one of skill in the art to achieve the predictable result of determining whether the selected clonotype circulates in blood.  
Furthermore, one of skill in the art would have found obvious to further isolate the selected clonotypes from the tumor and blood samples and expand them in culture to achieve the predictable result of obtaining autologous tumor-specific T-cells suitable to be used in adoptive immunotherapy (claim 16).  By doing so, one of skill in the art would have analyzed tumor, non-tumor, and blood samples and would have selected a TCR clonotype present at high frequency in the tumor sample, absent from the non-tumor sample, but present at lower frequency in the blood sample.
With respect to claim 17, TCRs necessarily encode CDR3.  With respect to claim 18, the selected cells necessarily express the mRNA encoding the TCR. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 2, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. taken with each Pissara et al., Fang et al., and Sittig et al., in further view of both Mikszta et al. (J. Immunol., 1999, 163: 5978-5988) and Krause et al. (Behring Institute Metteilungen, 1990, 87: 56-67; Abstract).
The teachings of Sherwood et al., Pissara et al., Fang et al., and Sittig et al. are applied as above for claims 1 and 15-18.  Sherwood et al., Pissara et al., Fang et al., and Sittig et al. do not specifically teach isolating the clonal tumor-specific clonal T-cells expressing the selected TCR by using a labeled ligand (claim 2).  However, anti-clonotype labeled antibodies were known and used in the prior art to isolate tumor-specific clonal T-cells expressing the selected TCRs via FACS (Mikszta et al., p. 5979, column 1; p. 5980, Fig. 1).  Thus, one of skill in the art would have found obvious to use a labeled antibody specific for the selected TCR and FACS to isolate the tumor-specific clonal T-cells expressing the desired TCR.  
With respect to the dissociation constant (claim 2), Krause et al. teach methods for determining the affinity of the anti-TCR antibodies (see Abstract).  One of skill in the art would have found obvious to use routine experimentation and optimize the isolation step by identifying and using high affinity anti-TCR antibodies. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1, 4, 5, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. taken with each Pissara et al., Fang et al., and Sittig et al., in further view of Schwele et al. (American Journal of Transplantation, 2012, 12: 669-681).
The teachings of Sherwood et al., Pissara et al., Fang et al., and Sittig et al. are applied as above for claims 1 and 15-18.  Sherwood et al., Pissara et al., Fang et al., and Sittig et al. do not specifically teach the limitations recited in claim 4.  However, one of skill in the art would have found obvious to divide the tumor lymphocytes between culture dishes (i.e., a plurality of fractions) and expand them before the selection step to achieve the predictable result of providing sufficient numbers for the isolation step, as doing so was routine in the prior art (see Schwele et al., p. 672, paragraph bridging columns 1 and 2).  By doing so, one of skill in the art would have identified the fractions comprising cells expressing the selected TCR (claim 5). 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
	
Response to Arguments
7.	The applicant argues that the combination of the cited references does not disclose a ratio of greater than 5 between the frequency of the clonotypes in tumor-derived and non-tumor derived samples.
	This is not found persuasive.  As set forth in the rejection, this limitation is taught by the cited references.

The applicant argues that, as can be concluded from the data in the specification, tumor reactivity cannot be predicted solely on the basis of clonotype frequency; an additional requirement (a tumor/non-tumor frequency ratio greater than 5) is needed.
However, both requirements are taught by the cited prior art.
	
The applicant argues that, as can be concluded by reviewing the data in the specification, a tumor-reactive clonotype can be identified from among those not present at the highest frequency.  The applicant argues that clonotypes found at the highest frequency and overlap with the non-tumor sample are not necessarily tumor-reactive.
This is not found persuasive.  Claim 1 requires identifying tumor-reactive T-cells by selecting clonotypes from among the 100 most frequent in the tumor sample, which exhibit a tumor/non-tumor frequency ratio of greater than 5.  This is taught by the combination of the cited prior art.

The applicant argues that, as shown in Table 4 in the instant specification, clonotypes shown in rows 3, 5, 6, 8, and 9 which are present in both tumor and non-tumor samples (and so, presumably among the 5% overlapping clonotypes) are not tumor-reactive according to the IFN-γ assay.
However, it is clear from Table 4 that the noted clonotypes are not among the 5% overlap.  As taught by Sherwood, the tumor immune repertoire is unique and separate from the non-tumoral immune repertoire and thus, one of skill in the art would have looked at the clonotypes which are either absent or present at very low frequencies in the non-tumor samples.  Further testing the selected clonotypes for IFN-γ production to confirm anti-tumor reactivity would have been obvious as doing so was routine in the prior art (Finke, J. Immunother, 1992, 11: 1-11; see Abstract); one of skill in the art would have found obvious to further test the selected clonotypes by using IFN-γ assays to confirm their tumor-reactivity.
Thus, one of skill in the art would have reasonably expected that the method taught by the combination of the cited prior art would identify tumor-reactive clonotypes.  

The applicant argues that a method that simply relies on the selection of the most frequent clonotype is not sufficient to identify tumor-reactive T-cells.
However, the rejection is not based on simply selecting the most frequent clonotype present in the tumor sample.  The rejection is based on a combination of prior art which discloses the claimed method.

The applicant argues that a method combining selecting clonotypes with the highest frequency and further selection based solely on the absence of those clonotypes in the non-tumor sample is also insufficient to identify tumor-reactive T-cells. 
However, claim 1 only requires identifying a tumor-reactive clonotype by selecting clonotypes from the 100 most frequent clonotypes provided that the clonotypes exhibit a tumor/non-tumor presence ratio greater than 5.  There is no other requirement in the claim.  Thus, claim 1  encompasses identifying based on the absence from the non-tumor sample.  

The argument that one of skill in the art could not have predicted that a ratio of greater than 5 could be used as a defining feature for selecting tumor-reactive clonotypes is not found persuasive for the reasons set forth in the rejection.

The applicant argues that, based on the teachings in the cited prior art, one of skill in the art would have selected 5-10 most frequent tumor clonotypes but not found in the non-tumor sample or found among the 5% overlap.
However, this is encompassed by the instant claims.  Furthermore, since Sherwood teaches that the tumor immune repertoire is unique compared to the non-tumoral immune repertoire, identifying tumor-specific clonotypes based on either their very low frequency in the non-tumor sample or their absence from the non-tumor sample would have been obvious to one of skill in the art.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Finke (J. Immunother, 1992, 11: 1-11; Abstract) was cited in response to the argument that not all clonotypes present in both tumor and non-tumor samples are tumor-reactive according to the IFN-γ assay.  The reference provides evidence that detecting tumor-reactivity via IFN-γ assay was routine in the prior art and thus, one of skill in the art would have found obvious to test the selected clonotypes by using IFN-γ assays to confirm their tumor-reactivity.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633